Citation Nr: 1227925	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus, including as secondary to service-connected bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to a compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to January 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri, which, in relevant part, denied the Veteran's petition to reopen his claim of entitlement to service connection for tinnitus and continued his noncompensable disability rating for service-connected bilateral hearing loss.  

In a May 2007 rating decision, the RO granted service connection for degenerative joint disease of the left knee, and assigned a noncompensable rating.  The RO also denied a rating in excess of 10 percent for the service-connected right knee.  While the Veteran expressed disagreement with these rating assignments in his October 2007 Notice of Disagreement (NOD), his disability rating for his left knee disability was subsequently increased to 10 percent, effective November 6, 2007, in an April 2009 rating decision.  He did not later perfect an appeal with respect to either knee disability claim by filing a VA Form 9 or equivalent.  Additionally, while the Veteran initiated an appeal with respect to an October 2008 rating decision that continued a noncompensable disability rating for service-connected sinusitis by filing an NOD, he did not later perfect an appeal with respect to this issue, following being issued a statement of the case.  The issues are therefore not currently before the Board.

In a February 2011 VA Form 9, the Veteran indicated that he would like to be scheduled for a hearing before a Veteran's Law Judge of the Board at his local VA office.  However, the record reflects that the Veteran failed to report to his hearing scheduled on July 12, 2012, without providing good cause.  

The issue of entitlement to a compensable disability rating for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to service connection for tinnitus was denied by a rating decision dated in February 2005.  He did not appeal that determination.  

2.  The evidence received since the February 2005 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

3.  Service connection is in effect for bilateral hearing loss.

4.  The Veteran currently suffers from tinnitus that is etiologically related to his service-connected bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2011).

2.  Evidence received since the February 2005 rating decision that denied entitlement to service connection for tinnitus is new and material, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The criteria for service connection for tinnitus as secondary to service-connected bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to Reopen the Veteran's Service Connection Claim

The Veteran seeks to reopen his claim of entitlement to service connection for tinnitus.  His claim was previously denied by a February 2005 rating decision on the grounds that his service treatment records (STRs) did not show a diagnosis of tinnitus.  The rating decision additionally cited to a November 2004 VA audiological examination report, which indicated that his tinnitus consisted of a subjective complaint that could not be verified.  The Veteran was notified of the RO's decision and of his appellate rights in a letter from the RO dated on February 22, 2005.  The Veteran did not file a notice of disagreement with the February 2005 rating decision and no additional new and material evidence pertinent to his tinnitus claim was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Therefore, the February 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  

The Veteran filed a petition to reopen his previously denied claim for entitlement to service connection for tinnitus in January 2007.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously denied claim, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

At the time of the February 2005 rating decision, the relevant evidence of record included the Veteran's service treatment records (STRs); a June 2002 private audiological evaluation from Robert Parke, M.D., a November 2004 VA ear disease examination report, a November 2004 VA audiological examination report, and a statement from the Veteran dated in December 2004.  

Evidence obtained since the February 2005 final denial of the Veteran's tinnitus claim includes the following:  a March 2007 VA QTC audiological examination report, providing that the etiology for the Veteran's tinnitus was the same as for his hearing loss; a March 2007 private audiological examination report from Heights Audiology and Hearing Aids; a letter from Joel Berman, M.D., indicating that the Veteran had severe tinnitus; a July 2008 VA examination report; VA treatment records dated from August 2004 to March 2011; a February 2011 VA audiological examination report, revealing the VA examiner's opinion that the Veteran' s tinnitus was incurred as secondary to his bilateral hearing loss; and statements from the Veteran dated in March 2007, November 2007, and March 2011, revealing his ongoing contention that he incurred tinnitus as a result of hazardous noise exposure during his active service, and a clear chronology of the progression of his tinnitus symptoms.  

The Board finds that this additional evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his claims.  See Shade, 24 Vet. App. at 117-121.  At the time of the final February 2005 rating decision, the evidence of record did not contain a clear report of the chronology of the onset of the Veteran's tinnitus, nor a clear opinion relating the Veteran's tinnitus to his service-connected bilateral hearing loss.  Most notably, the evidence received since the February 2005 rating decision provides the additional, necessary diagnosis of tinnitus as well as the required link between the Veteran's current tinnitus and his active service, including to his service-connected bilateral hearing loss disability.  Therefore, the Board concludes that the Veteran's claim of entitlement to service connection for tinnitus is reopened.

II.  Service Connection

The Veteran contends that he incurred tinnitus as a result of exposure to hazardous military noise during his active service.  In the alternative, the evidence of record suggests that his tinnitus was incurred as secondary to his service-connected bilateral hearing loss.  Service connection has been in effect for bilateral hearing loss since February 18, 2004.

	A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

In making all determinations, the Board must fully consider the lay assertions of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  The United States Court of Appeal for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2011).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

Similarly, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2011).  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.322 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	B.  Analysis

Based on the evidence of record, the Board finds that entitlement to service connection may be granted for tinnitus as secondary to his service-connected bilateral hearing loss.  Accordingly, the Board will forego an analysis with respect to whether service connection for tinnitus is warranted on a direct basis.

With respect to the first required element to establish service connection for tinnitus, a current diagnosis, the Board observes that the evidence of record has historically been somewhat in disagreement with respect to the Veteran's diagnosis.  During his initial November 2004 VA ear disease examination, the Veteran reported a history of exposure to jet noise over a period of four years during his active service.  He reported having hearing loss since that time.  While not discussing the nature of the Veteran's tinnitus specifically, the examiner, a VA physician, suggested that the Veteran had a tinnitus diagnosis by opining that the Veteran's hearing loss and associated tinnitus were most likely caused by or a result of his exposure to jet engine noise during his service. 

During the subsequent November 2004 VA audiological examination, the Veteran reported to the examiner, a VA audiologist, that his tinnitus began during his active duty.  He maintained that his tinnitus occurred approximately once a month and lasted for about 10 minutes at a time.  The examiner noted that the Veteran's tinnitus complaints were infrequent and did not sound outside of normal limits.  Thus, the examiner opined that based on the Veteran's subjective complaints, his tinnitus was not disabling and not the result of military noise exposure.  

The Veteran was later afforded a VA QTC audiological examination in March 2007.  The examiner diagnosed bilateral tinnitus based on the Veteran's report that he constantly experienced mild tinnitus in both ears.  Later, in June 2007, Dr. Berman provided a letter indicating that the Veteran had severe tinnitus.  

The Veteran was subsequently afforded a new VA audiological examination in July 2008.  The examiner indicated that he reviewed the Veteran's prior November 2004 VA examination report and that he agreed with that examiner that tinnitus lasting for 10 minutes and occurring only a few times per month was not outside the norm.  Thus, the examiner did not establish a tinnitus diagnosis.  Notably, however, the examiner did not address the Veteran's recent contentions with respect to the severity of his tinnitus, i.e. tinnitus occurring constantly.

In his March 2011 statement, the Veteran explained that he reported to the November 2004 VA examiner that his tinnitus occurred randomly, occurring as often as weekly, but sometimes as infrequently as one time per month, and that it lasted up to 10 minutes at a time before fading away.  He additionally indicated that he did not report having tinnitus in service because he experienced intermittent ringing in his hears that would later go away.  He additionally reported that his tinnitus symptoms were becoming more severe.

The Veteran was afforded his most recent VA examination in February 2011.  In diagnosing the Veteran with tinnitus, the VA examiner cited to medical research indicating that normal tinnitus is experienced by most people without hearing loss, lasting for less than five minutes, less than once a week.  He noted that the Veteran reported an increased in the severity of his tinnitus symptoms, indicating that his tinnitus occurred constantly.  

Based on the foregoing, and especially the March 2007 VA QTC examination report, the February 2011 VA examination report, and the June 2007 letter provided by Dr. Berman, the Board finds that the Veteran's has a current tinnitus diagnosis, thus satisfying the first required element for service connection.  See Wallin, supra.  

As the Veteran has a current diagnosis of tinnitus and as service connection is in effect for bilateral hearing loss, the Board is left to consider whether the medical evidence of record establishes a nexus between his bilateral hearing loss and tinnitus.  

In evaluating the nexus requirement, the Board will first review the medical evidence contained in the Veteran's STRs.  While his STRs are devoid of any indication that the Veteran was diagnosed with or complained of having symptoms of tinnitus during his active service, they do contain multiple hearing conservation data reports indicating that he was exposed to jet engine noise from MA1A, MD3, auxiliary power units, and J-57 jet engines.  Additionally, in a February 1964 medical consultation report, the Veteran was noted as complaining of having decreased hearing in his right ear.  He was noted to work in the ground power shop where the noise level was high.  He felt that this was the cause of his hearing difficulty.  The report indicated that he should have been seen for a more thorough evaluation.  An audiogram was later performed, which revealed Class A hearing.  

As previously noted, the VA examination reports of record are somewhat in disagreement with respect to whether the Veteran had a tinnitus diagnosis and as to whether his tinnitus was related to his in-service hazardous noise exposure.  The February 2011 VA examination report, however, considered whether the Veteran's tinnitus was causally linked to his bilateral hearing loss.  Following examination of the Veteran, the examiner opined that the Veteran's tinnitus was less likely as not due to noise exposure during military service.  The examiner based this opinion on the Veteran's reported date of onset of tinnitus, his reports of increased severity of tinnitus, and his history of hypertension.  Based on this same evidence, however, the examiner further opined that the Veteran's tinnitus was at least as likely as not related to his hearing loss.  Accordingly, the Board finds that this opinion satisfies the third required element, medical evidence of a nexus between tinnitus and bilateral hearing loss, to establish service connection for tinnitus as secondary to service-connected bilateral hearing loss.  See Walin, supra.

While the examiner indicated that the claims file was not available for review, this is of no consequence as the Veteran gave an accurate medical history as reported by the Veteran and prior VA examination reports, and the examiner provided findings consistent with other medical evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history).  The examiner's opinion is fully articulate, appears to be based on an accurate history as reported by the Veteran, and appears to be supported by the evidence of record, thus succinctly rationalized.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Based on the foregoing, the Board finds that service connection is warranted for tinnitus as secondary to his service-connected bilateral hearing loss.  Service connection has been in effect for bilateral hearing loss since February 2004, the Veteran has a current tinnitus diagnosis, and medical evidence of record has linked his tinnitus to his service-connected bilateral hearing loss.  See id.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim for entitlement to service connection for tinnitus is granted.  See 38C.F.R. § 3.102 (2011).  The Board also notes that the evidence is in equipoise as to whether tinnitus is directly related to noise exposure in service.  As such, service connection on a direct basis is also supported by the record.

As a result of its decision to reopen and grant the Veteran's claim of entitlement to service connection for tinnitus, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for tinnitus is granted


REMAND

The Veteran's remaining claim on appeal is that of entitlement to a compensable disability rating for service-connected bilateral hearing loss.  Unfortunately, a remand is required with respect to this claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.

In the February 2005 rating decision, the RO granted service connection for bilateral hearing loss, and assigned a noncompensable disability rating, effective February 18, 2004.  The Veteran disagrees with that rating assignment and contends that his bilateral hearing loss was more severe than rated and has continued to increase in severity since service connection was granted.  

At the outset, the Board notes that the record with respect to the Veteran's hearing loss claims appears to be incomplete.  In this regard, a review of his VA treatment records reveals that he was seen for an audiological evaluation in January 2011.  While he was noted to have mild, gently sloping to moderately severe sensorineural hearing loss from 1000 Hertz to 8000 Hertz in the right ear, and mild, sloping precipitously to profound sensorineural hearing loss from 2000 Hertz to 8000 Hertz in the left ear, the results of audiometric testing were not included in the evaluation report.  

Moreover, while he was afforded a VA audiological examination in February 2011, and while the results of puretone audiometric testing are included in the examination report, the Veteran contended in his March 2011 statement that audiometric testing was not conducted during the VA examination, but that the examiner reported the results of an earlier hearing evaluation.  The Veteran additionally contended that while speech discrimination testing was conducted during the examination, the examiner used a high intensity level for the speech discrimination testing, thus ensuring better test results.  Thus, the Veteran argues that the results of the examination do not accurately reflect the severity of his disability.  The Veteran additionally indicated in his statement that his hearing was progressively increasing in severity.  

Additionally, in reviewing the examination report from the February 2011 VA audiological examination, the Board observes that the examiner did not specifically comment on the effects of the Veteran's hearing loss on his occupational functioning and daily activities as required by the holding of the Court in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Based on the Veteran's contentions regarding the VA examination report not accurately reflecting the current severity of his hearing loss, and based on the noted inadequacy of the report with respect to the requirements in the Martinak decision, the Board finds that a remand is necessary in order to provide the Veteran with a new assessment of the severity of his service-connected bilateral hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

On remand, any recent VA treatment records pertaining to the Veteran's hearing loss should also be obtained.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his hearing loss, and records of his VA care, dated since March 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The results of audiological testing performed during the January 2011 VA audiological evaluation should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records pertaining to his bilateral hearing loss disability from the VA Medical Center in Houston, Texas, dated since March 2011.  The results of audiological testing performed during the January 2011 VA audiological evaluation should also be obtained.  Any response received should be memorialized in the claims file.  

2.  Schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  All necessary studies and tests should be conducted

Testing to determine the current severity of the Veteran's hearing loss should include the use of controlled speech discrimination (Maryland CNC) and a puretone audiometry test.  The examination must be conducted without the use of any hearing aids.

The examiner should specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.  See Martinak, supra.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


